DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Applicant is advised that should claim 57 be found allowable, claim 62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46, 56, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 is indefinite for the recitation “a density ranging from about 2 oz per square yard to about 50 oz per square yard” since a unit of density is mass per unit volume, rather than the recited mass per unit area.  Hence, claim 46 is rejected as indefinite.  Claim 56 is similarly rejected.
Claim 60 is indefinite for limiting the extruded polyester fibers or filaments to being obtained by extrusion of “a molten polymer” since the term “polymer” is broader in scope than “polyester.” 
Claim 61 is indefinite because it is unclear if the recited “a modifier” is the same or different than the previously recited crystallinity-reducing modifier.  As currently written, “a modifier” can encompass any type of modifier not just a crystallinity-reducing modifier.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0072911 issued to Higgins et al. in view of US 2015/0252494 issued to Tu et al., as evidenced by Disperse Dyes, https://www.chemicalbook.com/ProductCatalog_EN/161113.htm and The Dyeing of Synthetic-polymer and Acetate Fibers, by Nunn, page 151. 
Higgins discloses a layered cushioned composite such as a foam backed surface covering, carpet, carpet tile, or rug (abstract and section [0034]).  The composite may be a tufted carpet construction comprising pile yarns tufted through a primary backing fabric and a precoat adhesive coating on the backside of the tufted primary backing to secure the pile tufts thereto (sections [0005], [0098], [0216], and [0219] and at least Figures 3A and 3B).  In Figures 3A and 3B, a primary carpet fabric 112 (i.e., applicant’s griege fabric having a backing layer) comprises primary backing 122 tufted with pile yarns, which may be looped or cut pile, and a precoat backing 124 (sections [0220] - [0222] and Figures 3A and 3B).  Additional backing layers include a reinforcement material 158 sandwiched between two layers of adhesive 160, a cushion or foam backing 178, and an optional fabric backing layer 170 (sections [0216], [0218], [0222], and [0240] and Figure 3A).  
The pile yarns may be spun staple fiber or filament yarns of nylon, polyethylene terephthalate (PET), polybutylene terephthalate, polyolefin, etc. (section [0234]).  Said pile yarns may be textured (e.g., bulked continuous filament) (number 2 of table on left column of page 29 and Example II, section [0398]).  The foam or cushion layer may have a basis weight of less than or equal to 40 ounces per square yard (osy) (section [0029]).  
	The precoat layer 124 may be applied to the tufted primary backing during formation of the primary carpet fabric 112 or may be added in-line during formation with the cushion backing (section [0222] and Figures 5 and 5A).  The primary carpet fabric 112 may be steamed and/or heated after being precoated to facilitate subsequent jet dyeing or printing operations (section [0222]).  The primary carpet fabric 112 may be printed or dyed prior to addition of the reinforcement layer 158 and/or cushion layer 178 (section [0222]).  The tufted primary backing may be dyed prior to being backcoated to form the primary carpet fabric 112 or may be coated to form the primary carpet fabric 112 and laminated with the other backing layers prior to being dyed (section [0459] and Figures 18A-18C) (i.e., the pile face and backing layers dyed simultaneously).  A suitable method of dyeing includes beck dyeing (number 14 of table on left column of page 29).  Note dyeing of the primary carpet fabric 112, which includes a precoat backing, will necessarily dye the tufted face yarns while leaving the tuft backstitches (i.e., portion of tuft yarns on the non-exposed, back side of the primary backing) largely undyed due to the precoat thereon.  
Thus, Higgins teaches applicant’s claims 44-46, 49, 52, and 53 with the exception that the polyester fibers or filaments of the tufted face yarn comprise a crystallinity-reducing modifier, preferably polybutylene adipate terephthalate (PBAT) (claim 48) in an amount of about 0.5-16% by weight (claim 47), wherein said modifier provides an average percent crystallinity of less than about 30%.  In fact, Higgins is silent with respect to specific polyester compositions for said fibers or filaments.  As such, one must look to the prior art for guidance.  
For example, Tu discloses a method for making polyester fibers having improved dyeability with disperse dyes at ambient pressure and at low temperature (i.e., a temperature of 100°C or less) without adding carrying agents (abstract and sections [0006] and [0007]).  The polyester fibers have good dyeability, high dyeing deepness, and excellent color fastness to produce textiles having excellent dyeing retention (abstract).  The polyester fibers are made by melting and spinning (i.e., extruding) a composition comprising 60-99.9% by weight of a first polyester component and 0.1-40% by weight of a second polyester component (abstract). 
The first polyester component may be polyethylene terephthalate (PET), including recycled PET and bioPET (section [0015]).  The second polyester component may be polybutadiene adipate terephthalate (PBAT) (section [0017]).  The fibers may be melt spun and drawn into partially oriented yarns (POY) for texturing or fully oriented yarns (FOY) (sections [0021] and [0022]).  In one working example, the fibers comprise a composition of 85% PET and 15% PBAT spun into POY and false twisted, knitted into a fabric, dyed in a dye bath of disperse dye, and then scoured in a solution comprising sodium hydroxide (i.e., a caustic liquid) and sodium sulfate (section [0027]).  In other working examples, the fiber composition comprises 95/5% PET/PBAT and 99/1% PET/PBAT (sections [0030] and [0031]).  The comparison examples comprising 100% PET without the PBAT modifier have reduced dyeability (i.e., dye deepness as measured by K/S values) in comparison to the working examples comprising PET and PBAT (Tables 1 and 2) (applicant’s claims 50 and 61).  
While Tu does not explicitly teach the degree of crystallization of the polyester filament or that the PTAB is a crystallinity-reducing modifier, it is reasonable to presume that applicant’s limitations thereto are inherent to the Tu invention.  PTAB is employed in the polyester composition to modify the dyeability of the polyester filaments.  Disperse dyes are known to be absorbed by the amorphous regions of polyester fibers.  (See the 1st paragraph of the ChemicalBook reference.)  Hence, a more amorphous (i.e., less crystalline) polyester will have improved dyeability compared to a less amorphous (i.e., more crystalline) polyester.  PTAB is employed a dyeability modifier.  It reasons that said PTAB can also be considered a crystallinity-reducing modifier.  Additionally, POY polyester fibers are known to be relatively easy to dye due to their low degree of molecular orientation (i.e., crystallization), while fully drawn (i.e., FOY) polyester fibers have much higher degrees of molecular orientation and thus dye much more slowly (Nunn, page 151, section 3.1, 1st and 2nd paragraphs).  Thus, it is also reasonable to presume the POY made from the PTAB modified PET composition having improved dyeability has a crystallinity of less than about 30%.  Like materials cannot have mutually exclusive properties.  The burden is upon applicant to show otherwise.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Tu’s specific polyester POY filaments for Higgins generic textured polyester face yarns in order to provide a carpet product capable of being dyed with disperse dyes at ambient pressure and low temperatures with good dyeability, high dyeing deepness, and excellent color fastness.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan. Thus, claims 44-50, 52, and 53 are rejected as being obvious over the cited prior art. 
Regarding claim 51, Tu teaches the first polyester may comprise PET (i.e., virgin) or recycled PET (section [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of recycled and virgin PET in order to provide a more environmentally friendly product.  It has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  Thus, the claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  Therefore, claim 51 is rejected as being obvious over the cited prior art.  
Regarding independent claims 54-56 and 59, Higgins teaches the limitations thereof with the exceptions (a) the polyester fibers or filaments of the tufted face yarn comprise a crystallinity-reducing modifier, preferably polybutylene adipate terephthalate (PBAT) (claim 58) in an amount of about 0.5-16% by weight (claims 57 and 62), wherein said modifier provides an average percent crystallinity of less than about 30%, (b) the use of a disperse dye in the disclosed beck dyeing step to dye the face yarns, and (c) a step of scouring the dyed carpet product. 
Regarding exception (a), the limitations thereof are held to be obvious over the Tu reference as set forth above.
Regarding exception (b), Higgins fails to teach the use of disperse dyes.  However, it is well known in the art, and evidenced by Tu, that polyester fibers are dyeable with disperse dyes (section [0002]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select disperse dye, as taught by Tu, as the dye for dyeing the polyester yarns of Higgins since said disperse dyes are known to be suitable for dyeing polyester fibers.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (b) is held to be obvious over the cited prior art.  
Regarding exception (c), while Higgins fails to teach a scouring step after dyeing the carpet product, Tu teaches scouring textiles with a caustic solution after disperse dyeing is known in the art.  (Also see Nunn, page 175 on reduction-clearing of polyester fibers post dyeing.)  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scour the disperse dyed carpet product of Higgins with a solution of sodium hydroxide and sodium sulfate as taught by Tu in order to remove unfixed dye and auxiliary chemicals from the carpet product.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (c) and claims 54-59, 61, and 62 are rejected as being obvious over the cited prior art.  
Regarding claim 60, Higgins fails to explicitly teach the polyester fibers of the tufted face yarns are made by melt extruding a polyester composition and drawing said extruded filaments to have a crystallinity of less than 30%.  However, as set forth above, Tu teaches the polyester fibers may be melt spun (i.e., extruded) and drawn into partially oriented yarns (POY) for texturing (section [0021]).  Additionally, as noted above, POYs have a relatively low crystallinity.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyester face fibers according to the Tu process of melt extruding and drawing into a POY in order to produce a polyester fiber having relatively low crystallinity and good dyeability at low temperatures and ambient pressures.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 60 is rejected as being obvious over the cited prior art.
Regarding claim 63, said claim includes limitations of claims 44, 47-49, 51, and 52.  As such, claim 63 is rejected for reasons analogous to those set forth with respect to claims 44, 47-49, 51, and 52.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 15, 2022